Title: From John Adams to Robert R. Livingston, 30 May 1783
From: Adams, John
To: Livingston, Robert R.


Sir
Paris May 30. 1783

On the 28th. of this Month I recd the Letter you did me the Honour to write me on the 13. of February, which arrived at the Hague inclosed with the Ratification of the Treaty with their High Mightinesses, which will be exchanged by Mr Dumas, as the Conferences here for the definitive Treaty will not admit of my taking So long a Journey, at this Time.
This Arrival in Season to exchange the Ratifications before the Departure of Mr Van berckel, which will be in three Weeks, is fortunate. I hope that the first ships from America, will bring my Letter of Recal from that Republick, and another Minister, or a Credence to some one now in Europe, to take my Place.

I am happy to find, that any Letters of mine in September last contained Information that you think of Consequence, although, not having my Letter Book here I am not able to recollect the Subject. The final Completion of the Negotiation with Holland, gives me a Pleasure which will not be equalled, but by that of the definitive Treaty of Peace, which languishes at present for Want of decisive Instructions from Mr Hartley, in Such a manner as gives Cause to suspect that the present Ministry are not firm in their Seats.
The Presence of a Minister in Holland would encourage your Loan of Money there, but it would be quickened Still more by your Sending a Minister to London with Power to borrow Money there. Emulation is the best Spring, or call it Rivalry or Jealousy if you will. it will get you Money if you put it in motion.
I have recd two Cyphers from you, Sir.— one beginning with Number one and ending with Number 1011.— The other beginning with Amsterdam and ending with Provinces.
With very great Respect and Esteem, I have the / Honour to be sir your most obedient and / most humble servant
John Adams.

